Case 2:19-cv-00040-JRG-RSP Document 154 Filed 11/06/19 Page 1 of 5 PageID #: 2150



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION


  IMPLICIT, LLC,                                              §
       Plaintiff,                                             §
                                                              §
  v.                                                          §
                                                              §
  IMPERVA, INC.                                               §
                                                                  Case No. 2:19-cv-00040-JRG-RSP
                                                              §
                                                                            LEAD CASE
                                                              §
  FORTINET, INC.                                              §
                                                                  Case No. 2:19-cv-00039-JRG-RSP
                                                              §
                                                              §
  JUNIPER NETWORKS, INC.                                      §
                                                                  Case No. 2:19-cv-00037-JRG-RSP
                                                              §
            Defendants.                                       §


          JOINT STIPULATION OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)
                          AS TO U.S. PATENT NO. 8,056,075
            WHEREAS, Plaintiff Implicit, LLC (“Implicit), and Defendants Fortinet, Inc.

  (“Fortinet”), Juniper Networks, Inc. (“Juniper”), and Imperva, LLC (“Imperva”) (Fortinet,

  Juniper, and Imperva being the “Defendants” and, together with Implicit, the “Parties”), have

  met and conferred and seek to reduce the complexity of the above-captioned cases, including the

  terms to be construed:

            Defendants hereby stipulate that none of them will initiate, participate in, or knowingly

  aid an Inter Partes Review challenging the validity of U.S. Patent No. 8,056,075.

            The Parties, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismissal

  WITH PREJUDICE of all currently pending claims and counterclaims against one another with

  respect to U.S. Patent No. 8,056,075 in Civil Action Nos. 2:19-cv-00039 (Fortinet); 2:19-cv-

  0037 (Juniper); and 2:19-cv-00040 (Imperva), with each party to bear its own costs, expenses,

  and fees with respect thereto.

  Stipulation of Dismissal Pursuant to Rule 41(a)(1)(A)(ii)                                             1
Case 2:19-cv-00040-JRG-RSP Document 154 Filed 11/06/19 Page 2 of 5 PageID #: 2151



            Juniper and Imperva have each moved to dismiss the claims of U.S. Patent Nos.

  8,056,075; 8,856,779; and 9,325,740 pursuant to 35 U.S.C. § 101. See Civil Action No. 2:19-cv-

  00037, ECF No. 19 (Defendant Juniper Networks, Inc.’s Partial Motion to Dismiss Plaintiff’s

  First Amended Complaint) and Civil Action No. 2:19-cv-00040-JRG-RSP, ECF No. 15

  (Defendant Imperva, Inc.’s Partial Motion to Dismiss Plaintiff’s First Amended Complaint).

  Fortinet has not moved to dismiss the claims of U.S. Patent Nos. 8,056,075; 8,856,779; and

  9,325,740 pursuant to 35 U.S.C. § 101.

            The Court dismissed the claims of U.S. Patent Nos. 8,856,779 and 9,325,740 without

  prejudice on September 4, 2019 (Dkt. No. 124).

            The Parties stipulate that the § 101 motions filed by Juniper and Imperva should not

  remain pending.

   Dated: November 6, 2019                                    Respectfully submitted,

   By: /s/ Jessica Lee Benzler                                By: /s/ Brandon C. Martin

   Michael J. Sacksteder                                      Spencer Hosie, pro hac vice,
   (CA Bar No. 191605)                                        (CA Bar No. 101777)
   Jessica Lee Benzler                                        shosie@hosielaw.com
   (CA Bar No. 306164)                                        Diane S. Rice, pro hac vice,
   Christopher L. Larson                                      (CA Bar No. 118303)
   (CA Bar No. 308247)                                        drice@hosielaw.com
   FENWICK & WEST LLP-San Francisco                           Brandon C. Martin, pro hac vice,
   555 California Street                                      (CA Bar No. 269624)
   12th Floor                                                 bmartin@hosielaw.com
   San Francisco, CA 94104                                    Darrell Rae Atkinson, pro hac vice,
   415/875-2300                                               (CA Bar No. 280564)
   Facsimile: (415) 281-1350                                  datkinson@hosielaw.com
   Email: msacksteder@fenwick.com;                            Francesca M.S. Germinario, pro hac vice,
   jbenzler@fenwick.com;                                      (CA Bar No. 326208)
   clarson @fenwick.com                                       fgerminario@hosielaw.com
                                                              HOSIE RICE LLP
   GEOFFREY ROBERT MILLER                                     600 Montgomery St., 34th Floor
   (TX State Bar No. 24094847)                                San Francisco, CA 94111
   FENWICK & WEST LLP-Mtn. View                               415.247.6000
   Silicon Valley Center                                      Fax: 415.247.6001


  Stipulation of Dismissal Pursuant to Rule 41(a)(1)(A)(ii)                                              2
Case 2:19-cv-00040-JRG-RSP Document 154 Filed 11/06/19 Page 3 of 5 PageID #: 2152



   801 California Street
   Mountain View, CA 94041                                    William E. Davis, III (TX Bar No. 24047416)
   650-988-8500                                               bdavis@bdavisfirm.com
   Facsimile: (650) 938-5200                                  Christian J. Hurt (TX Bar No. 24059987)
   gmiller@fenwick.com                                        churt@bdavisfirm.com
                                                              Edward Chin (Of Counsel)
   Counsel for Defendant Imperva, Inc.                        (TX Bar No. 50511688)
                                                              echine@bdavisfirm.com
   By: /s/ Alice E. Snedeker                                  Debra Coleman (Of Counsel)
                                                              (TX Bar No. 24059595)
   Matthew C. Gaudet (GA SBN 287789)                          dcoleman@bdavisfirm.com
   Admitted E.D. Tex.                                         THE DAVIS FIRM, PC
   David C. Dotson (GA SBN 138040)                            213 N. Fredonia Street, Suite 230
   Admitted E.D. Tex.                                         Longview, Texas 75601
   John R. Gibson (GA SBN 454507)                             Telephone: (903) 230-9090
   Admitted E.D. Tex.                                         Facsimile: (903) 230-9661
   Alice E. Snedeker
   Admitted E.D. Tex.                                         Counsel for Plaintiff Implicit, LLC
   DUANE MORRIS LLP
   1075 Peachtree NE, Suite 2000
   Atlanta, GA 30309
   Telephone: 404.253.6900
   Facsimile: 404.253.6901
   Email: mcgaudet@duanemorris.com;
   dcdotson@duanemorris.com;
   jrgibson@duanemorris.com
   aesnedeker@duanemorris.com

   Christopher J. Tyson (VA SBN 81553)
   Admitted E.D. Tex.
   DUANE MORRIS LLP
   505 9th Street, N.W., Suite 1000
   Washington, DC 20004-2166
   Tel: 202.776.7800
   Fax: 202.776.7801
   Email: cjtyson@duanemorris.com

   Deron R. Dacus
   State Bar No. 00790553
   THE DACUS FIRM, P.C.
   821 ESE Loop 323, Suite 430
   Tyler, TX 75701
   Phone: (903) 705-1117
   Fax: (903) 581-2543
   ddacus@dacusfirm.com



  Stipulation of Dismissal Pursuant to Rule 41(a)(1)(A)(ii)                                                 3
Case 2:19-cv-00040-JRG-RSP Document 154 Filed 11/06/19 Page 4 of 5 PageID #: 2153



   Counsel for Defendant Fortinet, Inc.

   By: /s/ Ingrid Marie Haslund Peterson

   IRELL & MANELLA LLP-Newport
   Beach
   David McPhie
   (CA Bar No. 231520) [Pro Hac Vice]
   Ingrid Marie Haslund Peterson
   (CA Bar No. 313927) [Pro Hac Vice]
   840 Newport Center Drive, Suite 400
   Newport Beach, CA 92660
   Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
   Email: dmcphie@irell.com;
   ipeterson@irell.com

   IRELL & MANELLA LLP-Los Angeles
   Jonathan S. Kagan
   (CA Bar No. 166039) [Pro Hac Vice]
   Joshua Glucoft
   (CA Bar No. 301249) [Pro Hac Vice]
   1800 Avenue of the Stars, Suite 900
   Los Angeles, CA 90067-4276
   Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
   Email: jkagan@irell.com

   GILLAM & SMITH LLP
   Melissa R. Smith
   (Texas Bar No. 24001351)
   303 South Washington Avenue
   Marshall, TX 75670
   Telephone: (903) 934-8450
   Facsimile: (903) 934-9257
   Email: melissa@gillamsmithlaw.com

   Attorneys for Defendant Juniper Networks,
   Inc.

                                             CERTIFICATE OF SERVICE

            The undersigned certifies that the foregoing document is being filed electronically in

  compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who are

  deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to Federal Rule

  Stipulation of Dismissal Pursuant to Rule 41(a)(1)(A)(ii)                                       4
Case 2:19-cv-00040-JRG-RSP Document 154 Filed 11/06/19 Page 5 of 5 PageID #: 2154



  of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not deemed to have

  consented to electronic service will be served with a true and correct copy of the foregoing by

  email on this 6th day of November, 2019.

                                                              /s/ Brandon C. Martin
                                                              Brandon C. Martin




  Stipulation of Dismissal Pursuant to Rule 41(a)(1)(A)(ii)                                     5
